Citation Nr: 9915982	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent 
for residuals of a right meniscectomy.

2.  Entitlement to an original compensable rating for 
bilateral tinea pedis.

3.  Entitlement to an original compensable rating for 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1986 to 
December 1994.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO), which, in part, granted service connection and 
assigned a 10 percent evaluation for residuals of a right 
meniscectomy and noncompensable evaluations each for 
bilateral tinea pedis and allergic rhinitis; all effective 
December 17, 1994.  An RO hearing was held in March 1997.  A 
"Travel Board" hearing was held before a Board Member in 
December 1998, which, due to procedural due process concerns, 
necessitates another remand of the case, as will be explained 
in detail below.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the increased rating 
appellate issues as delineated on the title page of this 
remand.  


REMAND

In his September 1996 Substantive Appeal, appellant checked 
off a box indicating that he wanted a hearing "at a local VA 
office before the BVA" (i.e., a "Travel Board hearing").  
Thereafter, the RO scheduled a hearing before RO personnel 
and such RO hearing was held in March 1997.  In February 
1998, the Board remanded the case to the RO to schedule a 
"Travel Board hearing" and such "Travel Board hearing" was 
held in December 1998.  However, in February 1999, the 
Board's administrative staff sent appellant a letter, 
informing him that since the tape recording of that December 
1998 "Travel Board hearing" was damaged to the extent that 
a hearing transcript could not be made, he should clarify 
whether or not he desired another "Travel Board hearing."  
In that February 1999 letter, appellant was advised that 
"[i]f you do not respond within 30 days from the date of 
this letter, we will assume that you still want a hearing 
before a member of the Board at the regional office and we 
will make arrangements to have your case remanded for such a 
hearing."  Appellant has not subsequently responded to that 
February 1999 hearing clarification letter.  Consequently, 
the Board is left with the impression that appellant wants 
another "Travel Board hearing."  Since "Travel Board 
hearings" are scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(1998)), the Board is herein again remanding the case for 
that purpose, in order to satisfy procedural due process 
concerns.  

Accordingly, the case is again REMANDED for the following:

The RO should schedule another Travel 
Board hearing and provide appellant and 
his representative notice thereof.  If he 
desires to withdraw the hearing request, 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


